275 F.2d 845
FOOD FAIR STORES OF FLORIDA, INC., Petitionerv.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 13052.
United States Court of Appeals Third Circuit.
Argued March 11, 1960.
Decided March 17, 1960.

M. Kalman Gitomer, Philadelphia, Pa., (Jay G. Ochroch, Blank, Rudenko, Klaus & Rome, Philadelphia, Pa., on the brief) for petitioner.
Allan I. Mendelsohn, Washington, D. C. (Stuart Rothman, General Counsel, Thomas J. McDermott, Associate General Counsel, Marcel Mallet-Prevost, Asst. General Counsel, Frederick U. Reel, Attorneys, National Labor Relations Board, Washington, D. C., on the brief), for respondent.
Before GOODRICH, STALEY and FORMAN, Circuit Judges.
PER CURIAM.


1
The petitioner in this case seeks to have set aside an order of the National Labor Relations Board, 124 N.L.R.B. No. 155 (Oct. 1, 1959). The Board, in turn, moves for enforcement. The Board ordered reinstatement of one employee accompanied by the usual back-pay order and direction for the posting of notices. There is ample evidence on which to sustain the findings of the Board; its order is in the usual form for such cases.


2
The petition to set aside the order will be denied and the motion to enforce the order will be granted.